DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunkavalli et al. (U.S. Patent 9,857,953).
In reference to claim 1, Sunkavalli et al. discloses a method implemented on at least one machine each of which has at least one processor and at least one storage device for image processing (see column 1, lines 53-57, column 3, lines 45-57, column 7, lines 23-57 and Figures 1-3 wherein Sunkavalli et al. discloses a computing device that implements an image style transfer algorithm as a computer application.  Sunkavalli et al. discloses the computing device comprising a processor and memory storing such computer applications to perform the image style generation techniques of the invention.), the method comprising:
obtaining an original image of a first style, the original image being generated by a first imaging device (see columns 3-4, lines 58-7 and Figure 1 wherein Sunkavalli et al. discloses the computing device allowing a user to select an input image that has color features (e.g. “first style”) that the user wants to visually enhance.  Sunkavalli et al. further discloses the input image derived from images accessible via the computing device such as a photo that has been captured with a camera device (e.g. “first imaging device.”).);
obtaining a target transformation model, including:
obtaining at least one of information of a second imaging device, login information of a user, an instruction of the user: a scanning protocol of the original image, or a scan region of the original image (see column 3, lines 45-57, columns 5-6, lines 44-5 and Figure 1 wherein Sunkavalli et al. further explicitly discloses the computing device as a tablet device which.  Sunkavalli et al. discloses the computing device displaying a user interface that allows for a user to select, via user-touch controls, the adjustments for chrominance and luminance which effect chrominance and luminance transfer functions and ultimately the style image. Note, the Examiner points to the amended language of the claim which now recites, “at least one of…” language that requires the prior art teach solely one of the listed elements.  The Examiner has therefore interpreted the user selection of specific color/luminance adjustments as equivalent to Applicant’s “an instruction of the user.”); and
determining the target transformation model based on the at least one of the information of the second imaging device: the login information of the user, the instruction of the user, the scanning protocol of the original image, or the scan region of the original image; (see columns 5-6, lines 44-5, column 7, lines 23-25, columns 8-9, lines 51-2 and Figure 3 wherein Sunkavalli et al. discloses the computing device implementing the image style transfer algorithm that stylizes an image by applying global transforms to match its color and tonal statistics to those of a style example.  Sunkavalli et al. discloses choosing a proper style transfer model by taking into account the importance of balancing between expressiveness and robustness.  Sunkavalli et al. discloses the computing device displaying a user interface that allows for a user to select, via user-touch controls, the adjustments for chrominance and luminance which effect chrominance and luminance transfer functions and ultimately the style image.); and
generating a transferred image of a second style by transferring the first style of the original image using the target transformation model, wherein a difference between the second style and a target style of one or more other images generated by the second imaging device is less than a preset variation of the target style, and the second style is different from the first style; (see columns 4-5, lines 63-10, column 4, lines 20-33, column 8, lines 6-23, column 10, lines 29-48 and Figures 1-3 wherein Sunkavalli et al. discloses the invention generating or creating a modified image (e.g. transferred image) that has enhanced color and tonal features (e.g. second style) by transferring the color and tone style of an input style image to the input image.  Sunkavalli et al. discloses the style image being selected as any other input image such as from photos loaded onto the device, accessible from cloud storage, downloaded from the Internet and the like.  Sunkavalli et al. discloses the example that an input image depicting colors that are washed-out can transfer the “richness” of colors from the selected style image thereto.  Sunkavalli et al. explicitly discloses allowing for settings as to how well the input tone matches the output tone by lowering or raising a specific variable in the image style transfer algorithm.  Sunkavalli et al. explicitly details the variable τ=1.0 representing an exact style reproduction however defaulting the variable to τ=0.4.  In other words, the generated or created modified image style results in a style that is “less than” a “preset variation.”  Sunkavalli et al. inherently discloses that the styles are “different” when giving the example of colors being “washed-out” in the input image to “rich” in the modified image and style image.); and
performing at least one operation of modifying the transferred image or providing the transferred image to the user for presentation (see at least #112 of Figure 1 wherein Sunkavalli et al. discloses displaying the image transferred style to the user on the tablet device display.  Note, the Examiner points to the amended language of the claim which now recites, “at least one operation of…” language that requires the prior art teach solely one of the listed elements.).  (see further Response to Arguments below)
In reference to claims 2 and 6, Sunkavalli et al. discloses all of the claim limitations as applied to claim 1 above.  Sunkavalli et al. discloses the computing device allowing a user to select an input image that has color features (e.g. “first style”) that the user wants to visually enhance (see columns 3-4, lines 58-7 and Figure 1).  Sunkavalli et al. discloses the computing device displaying a user interface that allows for a user to select, via user-touch controls, the adjustments for chrominance and luminance which effect chrominance and luminance transfer functions and ultimately the style image (see columns 5-6, lines 44-5 and Figure 1).  Note, it is clear as per claim 6, that the adjustment of secondary luminance transfer functions is equivalent to Applicant’s “second instruction.”
In reference to claim 17, Sunkavalli et al. discloses all of the claim limitations as applied to claim 1 above.  Sunkavalli et al. discloses the computing device displaying a user interface that allows for a user to select, via user-touch controls, the adjustments for chrominance and luminance which effect chrominance and luminance transfer functions and ultimately the style image (see columns 5-6, lines 44-5 and Figure 1).  It is clear from the disclosure and Figure 1 of Sunkavalli et al. that the “preview” of the image changes as viewed by the user as per modifications to the chrominance and transfer controls is equivalent to the “sample image” with the “feedback” in Sunkavalli et al. dictating whether the changes are accepted by the user or require further revisions or “updating” of the transfer functions/models.
In reference to claim 19, claim 19 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the above rejection of claim 1, claim 19 further recites, “A system for image processing, comprising at least one storage device storing a set of instructions; and at least one processor in communication with the storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to…”  Sunkavalli et al. discloses the computing device comprising a processor and memory storing such computer applications to perform the image style generation techniques of the invention (see column 7, lines 23-57 and Figures 1-3).
In reference to claim 20, claim 20 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the above rejection of claim 1, claim 20 further recites, “A non-transitory computer readable medium storing instructions, the instructions, when executed by at least one processor, causing the at least one processor to implement a method comprising:”  Sunkavalli et al. discloses the computing device comprising a processor and memory storing such computer applications to perform the image style generation techniques of the invention (see column 7, lines 23-57 and Figures 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (U.S. Patent 9,857,953) and Zhang et al. (U.S. 2019/0370936).
In reference to claim 18, Sunkavalli et al. discloses all of the claim limitations as applied to claim 1 above.  Although Sunkavalli et al. discloses the computing device implementing the image style transfer algorithm that stylizes an image by applying global transforms to match its color and tonal statistics to those of a style example, the transforms in the form of a style transfer model chosen by taking into account the importance of balancing between expressiveness and robustness (see column 7, lines 23-25, columns 8-9, lines 51-2 and Figure 3), Sunkavalli et al. does not explicitly disclose utilizing a GAN model or cycle-GAN model.  Zhang et al. discloses a computing device which employs high resolution style transfer techniques that transfers high resolution style features from one image to another (see paragraphs 5, 29 and Figures 1 and 3).  Zhang et al. discloses such styles features to include color features, tone features and so forth (see paragraph 19).  Zhang et al. further discloses the style transfer process to include the utilization of a neural network and more particularly a generative adversarial neural network (see paragraphs 38-41 and Figures 2-3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the image style neural network techniques of Zhang et al. with the image and color tone style transfer techniques of Sunkavalli et al. in order to automatically identify and transfer style features from one image to another using powerful machine learning techniques (see paragraphs 2-4 of Zhang et al.) that may more easily and efficiently process complicated computations.

Response to Arguments
The cancellation of claims 4 and 7 is noted.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 08/01/22, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 18 of Applicant’s Remarks, filed 08/01/22, with respect to the 35 USC 112 rejection of claims 1-3, 5-6 and 8-20 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 10-17 of Applicant’s Remarks, filed 08/01/22, with respect to the 35 USC 101 rejection of claims 1-3, 5-6 and 8-18 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issues.  In particular, the Examiner finds the recited claims as eligible under 35 USC 101, that is although they may recite mathematical calculations, they also recite additional elements that integrate the judicial exception into a practical application. That is they recite elements that apply the mathematical calculations to the field of image processing and displaying such image processing by explicitly reciting the providing of such image to a user for presentation.
Applicant's arguments filed 08/01/22 have been fully considered but they are not persuasive.
In reference to claims 1, 2, 6, 17, 18, 19 and 20, Applicant argues that Sunkavalli et al. does not explicitly teach the feature of a “first style” in that the “first style” corresponds to “the first imaging device,” (see page 20 of Applicant’s Remarks).  The Examiner responds by stating that such a features is not actually disclosed by the claim limitations.  The claims solely recite “obtaining an original image of a first style, the original image being generated by a first imaging device.”  There is nothing, explicitly or even implicitly that even suggests the “first style” “corresponds to” the “first imaging device.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “first style” corresponds to “the first imaging device”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In reference to claims 1, 2, 6, 17, 18, 19 and 20, Applicant argues that Sunkavalli et al. does not explicitly teach the newly amended features of, “at least one of information of a second imaging device: login information of a user, an instruction of the user, a scanning protocol of the original image, or a scan region of the original image,” of the independent claims (see page 20 of Applicant’s Remarks).  In response, the Examiner disagrees.  Firstly, the Examiner points to the “at least one” type claim language which requires the prior art only teach one of the listed limitations.  Taking with this rationale, Sunkavalli et al. discloses the computing device displaying a user interface that allows for a user to select, via user-touch controls, the adjustments for chrominance and luminance which effect chrominance and luminance transfer functions and ultimately the style image (see at least Figure 1).  This is clearly equivalent to, “an instruction of the user,” therefore, the Examiner deems the application of Sunkavalli et al. as just.

Allowable Subject Matter
Claims 3, 5-6 and 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/13/22